         Case 3:21-cv-00311-HZ         Document 48       Filed 04/21/21    Page 1 of 4




Harry B. Wilson, OSB #077214
HarryWilson@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085

Roberta A. Kaplan, admitted pro hac vice
rkaplan@kaplanhecker.com
KAPLAN HECKER & FINK LLP
350 Fifth Avenue, Suite 7110
New York, NY 10118
Tele: (212) 763-0883

        Of Attorneys for Dr. Esther Choo




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION

A.B.,                                                         Case No. 3:21-cv-00311-HZ

                                      Plaintiff,
                                                   STIPULATED PROTECTIVE
               v.                                  ORDER REGARDING THIRD-
                                                   PARTY DR. ESTHER CHOO
DR. JASON CAMPBELL and OREGON
HEALTH & SCIENCE UNIVERSITY,
                                   Defendants.

        WHEREAS, Dr. Esther Choo (“Dr. Choo”) is a third party to this action;
        WHEREAS on March 20, 2021, Plaintiff served a Subpoena to Testify at a Deposition in
a Civil Action on Dr. Choo (the “Subpoena”) and included a “List of Documents” that Dr. Choo
was instructed to bring with her to that Deposition;
        WHEREAS on March 24, 2021, the Court entered a Protective Order in this action, ECF
27 (“Protective Order”), stating, among other things, that “third parties subpoenaed by one of the
parties,” like Dr. Choo, “may designate as ‘Confidential’ documents, testimony written


Page 1 - STIPULATED PROTECTIVE ORDER REGARDING THIRD-PARTY
         DR. ESTHER CHOO
            Case 3:21-cv-00311-HZ       Document 48       Filed 04/21/21      Page 2 of 4




responses, or other materials produced in this case if they contain information that the producing
party has a good faith basis for asserting is confidential under the applicable legal standards.”
Protective Order ¶ 3;
       WHEREAS on April 5, 2021, Dr. Choo served her Responses and Objections to the e
Subpoena (“Responses”) designating the cover letter and the Responses Confidential pursuant to
Paragraph 3 of the Protective Order;
       WHEREAS, on April 14, 2021, Dr. Choo’s counsel and Plaintiff’s counsel met and
conferred regarding the confidentiality designation on Dr. Choo’s Responses;
       WHEREAS, on April 14, 2021, Dr. Choo filed a Motion for a Protective Order seeking to
maintain the Confidentiality designation for the above-described documents, and any additional
discovery negotiations, discussions, and communications pursuant to Paragraph 3 of the
Protective Order;
       WHEREAS, on April 14, 2021, Plaintiff filed a Response to Dr. Choo’s Motion for a
Protective Order stating “the Court should grant [Dr. Choo’s Motion] to protect Dr. Choo’s
privacy rights as a non-party witness in this case”;
       WHEREAS, on April 19, 2021, the Court granted Dr. Choo’s Motion for a Protective
Order, which was unopposed, and ordered that Plaintiff and Dr. Choo confer and submit a
proposed protective order to the Court no later than April 22, 2021,
       Accordingly, the following ORDER is hereby STIPULATED AND AGREED by and
among the undersigned attorneys for the parties:
       1.       Dr. Choo’s Responses and the cover letter have properly been designated
Confidential pursuant to Paragraph 3 of the Protective Order;
       2.       All provisions of the Protective Order that govern Confidential documents will
apply to the exchange of information and documents between Plaintiff and Dr. Choo, including
but not limited to any documents produced, testimony, as well as discovery negotiations,
discussions, and communications.
       3.       Pursuant to the Protective Order, Dr. Choo’s counsel and Plaintiff A.B.’s counsel
will not share any conversations or documents that have been designated Confidential pursuant

Page 2 - STIPULATED PROTECTIVE ORDER REGARDING THIRD-PARTY
         DR. ESTHER CHOO
            Case 3:21-cv-00311-HZ        Document 48       Filed 04/21/21     Page 3 of 4




to Paragraph 1 above on any social media platforms, including Twitter, Facebook, Instagram, or
other outlets.
          DATED this 20th of April, 2021


 MARKOWITZ HERBOLD PC                               KAPLAN HECKER & FINK LLP
 By:      s/ Harry B. Wilson                        By:     s/ Roberta A. Kaplan
          Harry B. Wilson, OSB #077214                      Roberta A. Kaplan, admitted
          harrywilson@markowitzherbold.com                  pro hac vice
          Attorney for Esther Choo                          rkaplan@kaplanhecker.com
                                                            Attorney for Esther Choo

 OLSENDAINES

 By:       s/ Michael Fuller
           Michael Fuller, OSB No. 09357
           michael@underdoglawyer.com
           Attorney for Plaintiff



          The Court has reviewed the reasons offered in support of entry of this Stipulated
Protective Order regarding Dr. Esther Choo and finds that there is good cause to protect the
confidential nature of certain information. Accordingly, the Court adopts the above Stipulated
Protective Order regarding Dr. Esther Choo in this action.
          IT IS SO ORDERED.

                  April 21, 2021
          DATED: ________________



                                                       __________________________________
                                                       Hon. Marco A. Hernández
                                                       United States District Court Judge
1134173




Page 3 - STIPULATED PROTECTIVE ORDER REGARDING THIRD-PARTY
         DR. ESTHER CHOO
         Case 3:21-cv-00311-HZ         Document 48       Filed 04/21/21      Page 4 of 4



                                    ECF CERTIFICATION

       The filing attorney attests that he has obtained concurrence regarding the filing of this
document from the signatories to this document.
       DATED this 20th day of April, 2021.

                                            By: s/ Harry B. Wilson
                                                Harry B. Wilson, OSB #077214




Page 4 - STIPULATED PROTECTIVE ORDER REGARDING THIRD-PARTY
         DR. ESTHER CHOO
